Exhibit 10.11

 

THIRD AMENDMENT TO LOAN AND SECURITY AGREEMENT

THIS THIRD AMENDMENT TO LOAN AND SECURITY AGREEMENT (hereinafter, this “Third
Amendment”) is executed this 30th day of July, 2002, by and among BANCTEC, INC.,
a Delaware corporation, (“Borrower”), the financial institution(s) listed on the
signature pages hereof, and their respective successors and Eligible Assignees
(each individually as “Lender” and collectively “Lenders”) and HELLER FINANCIAL,
INC., a Delaware corporation, in its capacity as Agent for the Lenders
(“Agent”), to be effective as of the  date hereinafter specified.

RECITALS

WHEREAS, Borrower, Agent and Lenders are parties to that certain Loan and
Security Agreement, dated as of May 30, 2001, as thereafter amended by Borrower,
Lenders and Agent on November 8, 2001, and February 5, 2002 (as so amended, the
“Loan Agreement”); and

WHEREAS, Borrower, Agent and Lenders desire to amend the Loan Agreement in the
manner, and subject to the terms and conditions, provided below.

NOW, THEREFORE, in consideration of the premises herein contained and other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties, intending to be legally bound, agree as follows:


ARTICLE I.
DEFINITIONS


1.01.       CAPITALIZED TERMS USED IN THIS THIRD AMENDMENT, TO THE EXTENT NOT
OTHERWISE DEFINED HEREIN, SHALL HAVE THE SAME MEANING AS IN THE LOAN AGREEMENT,
AS AMENDED HEREBY.


ARTICLE II.
AMENDMENTS TO LOAN AGREEMENT; OTHER AGREEMENTS


2.01.       AMENDMENT TO PARAGRAPH B OF FINANCIAL COVENANTS RIDER TO THE LOAN
AGREEMENT.  EFFECTIVE AS OF MARCH 31, 2002, PARAGRAPH B OF THE FINANCIAL
COVENANTS RIDER TO THE LOAN AGREEMENT IS AMENDED AND RESTATED TO READ IN ITS
ENTIRETY AS FOLLOWS:

“B.          Fixed Charge Coverage Ratio.  Borrower shall not permit its Fixed
Charge Coverage Ratio for the time period ending on the last day of each month
set forth below to be less than the ratio set forth below:

Time Period

 

Ratio

(i)

Six month period ending on September 30, 2001

 

(i)

1.10 to 1.00

 

 

 

 

 

(ii)

Nine month period ending on December 31, 2001

 

(ii)

1.10 to 100

 

 

 

 

 

(iii)

Twelve month period ending respectively on March 31, 2002, June 30, 2002, and
September 30, 2002

 

(iii)

1.00 to 1.00

 

 

 

 

 

(iv)

Twelve month period ending respectively on each thereafter occurring
December 31, March 31, June 30, and September 30

 

(iv)

1.25 to 1.00”


 

 

1

--------------------------------------------------------------------------------


 


2.02.       AMENDMENT TO PARAGRAPH C OF FINANCIAL COVENANTS RIDER TO LOAN
AGREEMENT.  EFFECTIVE AS OF THE DATE HEREOF, PARAGRAPH C OF THE FINANCIAL
COVENANTS RIDER TO THE LOAN AGREEMENT IS AMENDED AND RESTATED TO READ IN ITS
ENTIRETY AS FOLLOWS:

“C.          Daily Availability.  Borrower shall not permit at the end of any
day its Availability to be less than $4,000,000.”


2.03.       AMENDMENT FEE.  IN CONSIDERATION FOR THE AGREEMENTS SET FORTH
HEREIN, BORROWER AGREES TO PAY AGENT, FOR AGENT’S BENEFIT AND FOR THE BENEFIT OF
LENDERS, AN AMENDMENT FEE OF $75,000, WHICH FEE SHALL BE (I) DEEMED FULLY EARNED
ON THE DATE HEREOF, (II) NON-REFUNDABLE, AND (III) BE DUE AND PAYABLE IN FULL ON
THE DATE HEREOF.


ARTICLE III.
CONDITIONS PRECEDENT


3.01.       CONDITIONS TO EFFECTIVENESS.  NOTWITHSTANDING ANYTHING HEREIN TO THE
CONTRARY, THE EFFECTIVENESS OF THIS THIRD AMENDMENT IS SUBJECT TO THE
SATISFACTION OF THE FOLLOWING CONDITIONS PRECEDENT, UNLESS SPECIFICALLY WAIVED
IN WRITING BY AGENT, AND THIS THIRD AMENDMENT SHALL BECOME EFFECTIVE UPON THE
SATISFACTION (OR WAIVER) OF THE LAST OF THE FOLLOWING CONDITIONS PRECEDENT:


(A)           AGENT SHALL HAVE RECEIVED, IN FORM AND SUBSTANCE SATISFACTORY TO
AGENT AND DULY EXECUTED BY BORROWER, (I) THIS THIRD AMENDMENT AND (II) SUCH
ADDITIONAL DOCUMENTS, INSTRUMENTS AND INFORMATION AS AGENT OR ITS LEGAL COUNSEL,
PATTON BOGGS LLP, MAY REASONABLY REQUEST;


(B)           ALL CORPORATE PROCEEDINGS TAKEN IN CONNECTION WITH THE
TRANSACTIONS CONTEMPLATED BY THIS THIRD AMENDMENT AND THE AGREEMENTS DESCRIBED
IN CLAUSE (A) ABOVE AND ALL DOCUMENTS, INSTRUMENTS AND OTHER LEGAL MATTERS
INCIDENT THERETO SHALL BE REASONABLY SATISFACTORY TO AGENT AND ITS LEGAL
COUNSEL, PATTON BOGGS LLP;


(C)           AGENT SHALL HAVE RECEIVED, WHETHER IN CASH OR IN IMMEDIATELY
AVAILABLE FUNDS, PAYMENT OF THE AMENDMENT FEE PROVIDED FOR IN SECTION 2.03 OF
THIS THIRD AMENDMENT; AND


(D)           AGENT SHALL HAVE RECEIVED THE ANNUAL FINANCIAL STATEMENTS
DESCRIBED IN PARAGRAPH C OF THE REPORTING RIDER TO THE LOAN AGREEMENT FOR THE
2001 FISCAL YEAR.

 

 

2

--------------------------------------------------------------------------------


 


ARTICLE IV.
LIMITED WAIVER


4.01.       UPON THE EFFECTIVENESS OF THIS THIRD AMENDMENT, AS DETERMINED UNDER
ARTICLE III OF THIS THIRD AMENDMENT, AGENT AND LENDERS WAIVE ANY DEFAULT AND ANY
EVENT OF DEFAULT EXISTING FROM THE FAILURE BY BORROWER TO COMPLY WITH THE
REQUIREMENT OF PARAGRAPH C OF THE REPORTING RIDER TO THE LOAN AGREEMENT THAT
BORROWER DELIVER TO AGENT AND LENDERS WITHIN 105 DAYS AFTER THE END OF THE 2001
FISCAL YEAR THE FINANCIAL STATEMENTS DESCRIBED IN SUCH PARAGRAPH C.  THERE ARE
NO OTHER WAIVERS GRANTED BY AGENT AND LENDERS RELATING TO THE LOAN AGREEMENT,
EXCEPT THE WAIVER SPECIFICALLY SET FORTH ABOVE.  THE ABOVE WAIVER IS EFFECTIVE
ONLY IN THE SPECIFIC INSTANCE AND FOR THE PURPOSE FOR WHICH GIVEN.  EXCEPT AS
OTHERWISE SET FORTH IN THIS SECTION 4.01, NOTHING CONTAINED HEREIN SHALL BE
CONSTRUED AS A WAIVER BY AGENT OR ANY LENDER OF ANY COVENANT OR PROVISION OF THE
LOAN AGREEMENT, THE OTHER LOAN DOCUMENTS, THIS THIRD AMENDMENT, OR OF ANY OTHER
CONTRACT OR INSTRUMENT BETWEEN BORROWER, AGENT AND/OR ANY LENDER, AND AGENT’S OR
ANY LENDER’S FAILURE AT ANY TIME OR TIMES HEREAFTER TO REQUIRE STRICT
PERFORMANCE BY BORROWER OF ANY PROVISION THEREOF SHALL NOT WAIVE, AFFECT OR
DIMINISH ANY RIGHT OF AGENT AND/OR ANY LENDER TO THEREAFTER DEMAND STRICT
COMPLIANCE THEREWITH.  AGENT AND LENDERS HEREBY RESERVE ALL RIGHTS GRANTED UNDER
THE LOAN AGREEMENT, THE OTHER LOAN DOCUMENTS, THIS THIRD AMENDMENT AND ANY OTHER
CONTRACT OR INSTRUMENT BETWEEN BORROWER, AGENT AND/OR ANY LENDER.


ARTICLE V.
RATIFICATIONS, REPRESENTATIONS AND WARRANTIES


5.01.       RATIFICATIONS.  THE TERMS AND PROVISIONS SET FORTH IN THIS THIRD
AMENDMENT SHALL MODIFY AND SUPERSEDE ALL INCONSISTENT TERMS AND PROVISIONS SET
FORTH IN THE LOAN AGREEMENT AND THE OTHER LOAN DOCUMENTS, AND EXCEPT AS
EXPRESSLY MODIFIED AND SUPERSEDED BY THIS THIRD AMENDMENT, THE TERMS AND
PROVISIONS OF THE LOAN AGREEMENT AND THE OTHER LOAN DOCUMENTS ARE RATIFIED AND
CONFIRMED AND SHALL CONTINUE IN FULL FORCE AND EFFECT.  BORROWER, AGENT AND
LENDERS AGREE THAT THE LOAN AGREEMENT AND THE OTHER LOAN DOCUMENTS, AS AMENDED
HEREBY, SHALL CONTINUE TO BE LEGAL, VALID, BINDING AND ENFORCEABLE IN ACCORDANCE
WITH THEIR RESPECTIVE TERMS.


5.02.       REPRESENTATIONS AND WARRANTIES.  BORROWER HEREBY REPRESENTS AND
WARRANTS TO AGENT AND LENDERS THAT (A) THE EXECUTION, DELIVERY AND PERFORMANCE
OF THIS THIRD AMENDMENT AND ANY AND ALL OTHER LOAN DOCUMENTS EXECUTED AND/OR
DELIVERED IN CONNECTION HEREWITH HAVE BEEN AUTHORIZED BY ALL REQUISITE CORPORATE
ACTION ON THE PART OF BORROWER AND WILL NOT VIOLATE THE CERTIFICATE OF
INCORPORATION OR BYLAWS OF BORROWER; (B) THE REPRESENTATIONS AND WARRANTIES
CONTAINED IN THE LOAN AGREEMENT, AS AMENDED HEREBY, AND ANY OTHER LOAN DOCUMENT
ARE TRUE AND CORRECT ON AND AS OF THE DATE HEREOF AND ON AND AS OF THE DATE OF
EXECUTION HEREOF AS THOUGH MADE ON AND AS OF EACH SUCH DATE; (C) NO EVENT OF
DEFAULT OR DEFAULT UNDER THE LOAN AGREEMENT HAS OCCURRED AND IS CONTINUING,
UNLESS SUCH EVENT OF DEFAULT OR DEFAULT HAS BEEN, OR BY THE TERMS OF THIS THIRD
AMENDMENT IS, SPECIFICALLY WAIVED IN WRITING BY LENDERS; AND (D) BORROWER IS IN
FULL COMPLIANCE WITH ALL COVENANTS AND AGREEMENTS CONTAINED IN THE LOAN
AGREEMENT AND THE OTHER LOAN DOCUMENTS, AS AMENDED HEREBY.

 

 

3

--------------------------------------------------------------------------------


 


ARTICLE VI.
MISCELLANEOUS PROVISIONS


6.01.       SURVIVAL OF REPRESENTATIONS AND WARRANTIES.  ALL REPRESENTATIONS AND
WARRANTIES MADE IN THE LOAN AGREEMENT OR ANY OTHER LOAN DOCUMENT, INCLUDING,
WITHOUT LIMITATION, ANY DOCUMENT FURNISHED IN CONNECTION WITH THIS THIRD
AMENDMENT, SHALL SURVIVE THE EXECUTION AND DELIVERY OF THIS THIRD AMENDMENT AND
THE OTHER LOAN DOCUMENTS, AND NO INVESTIGATION BY AGENT OR ANY LENDER NOR ANY
CLOSING SHALL AFFECT THE REPRESENTATIONS AND WARRANTIES OR THE RIGHT OF AGENT OR
ANY LENDER TO RELY UPON THEM.


6.02.       REFERENCE TO LOAN AGREEMENT.  EACH OF THE LOAN DOCUMENTS, INCLUDING
THE LOAN AGREEMENT AND ANY AND ALL OTHER AGREEMENTS, DOCUMENTS OR INSTRUMENTS
NOW OR HEREAFTER EXECUTED AND DELIVERED PURSUANT TO THE TERMS HEREOF OR PURSUANT
TO THE TERMS OF THE LOAN AGREEMENT, AS AMENDED HEREBY, ARE HEREBY AMENDED SO
THAT ANY REFERENCE IN SUCH LOAN DOCUMENTS TO THE LOAN AGREEMENT SHALL MEAN A
REFERENCE TO THE LOAN AGREEMENT, AS AMENDED HEREBY.


6.03.       EXPENSES OF AGENT.  AS PROVIDED IN THE LOAN AGREEMENT, BORROWER
AGREES TO PROMPTLY PAY ALL FEES, COSTS AND EXPENSES INCURRED BY AGENT (INCLUDING
ATTORNEYS’ FEES AND EXPENSES, THE ALLOCATED CASH OF AGENT’S INTERNAL LEGAL STAFF
AND FEES OF ENVIRONMENTAL CONSULTANTS, ACCOUNTANTS AND OTHER PROFESSIONALS
RETAINED BY AGENT) INCURRED IN CONNECTION WITH THE REVIEW, NEGOTIATION,
PREPARATION, DOCUMENTATION AND EXECUTION OF THIS THIRD AMENDMENT.


6.04.       SEVERABILITY.  ANY PROVISION OF THIS THIRD AMENDMENT HELD BY A COURT
OF COMPETENT JURISDICTION TO BE INVALID OR UNENFORCEABLE SHALL NOT IMPAIR OR
INVALIDATE THE REMAINDER OF THIS THIRD AMENDMENT AND THE EFFECT THEREOF SHALL BE
CONFINED TO THE PROVISION SO HELD TO BE INVALID OR UNENFORCEABLE.


6.05.       SUCCESSORS AND ASSIGNS.  THIS THIRD AMENDMENT IS BINDING UPON AND
SHALL INURE TO THE BENEFIT OF AGENT AND LENDERS AND BORROWER AND THEIR
RESPECTIVE SUCCESSORS AND ASSIGNS, EXCEPT BORROWER MAY NOT ASSIGN OR TRANSFER
ANY OF ITS RIGHTS OR OBLIGATIONS HEREUNDER WITHOUT THE PRIOR WRITTEN CONSENT OF
AGENT AND LENDERS.


6.06.       COUNTERPARTS.  THIS THIRD AMENDMENT MAY BE EXECUTED IN ONE OR MORE
COUNTERPARTS, EACH OF WHICH WHEN SO EXECUTED SHALL BE DEEMED TO BE AN ORIGINAL,
BUT ALL OF WHICH WHEN TAKEN TOGETHER SHALL CONSTITUTE ONE AND THE SAME
INSTRUMENT.


6.07.       EFFECT OF WAIVER.  NO CONSENT OR WAIVER, EXPRESS OR IMPLIED, BY
AGENT OR ANY LENDER TO OR FOR ANY BREACH OF OR DEVIATION FROM ANY COVENANT OR
CONDITION BY BORROWER SHALL BE DEEMED A CONSENT TO OR WAIVER OF ANY OTHER BREACH
OF THE SAME OR ANY OTHER COVENANT, CONDITION OR DUTY.


6.08.       HEADINGS.  THE HEADINGS, CAPTIONS, AND ARRANGEMENTS USED IN THIS
THIRD AMENDMENT ARE FOR CONVENIENCE ONLY AND SHALL NOT AFFECT THE INTERPRETATION
OF THIS THIRD AMENDMENT.


6.09.       APPLICABLE LAW.  THIS THIRD AMENDMENT AND ALL OTHER LOAN DOCUMENTS
EXECUTED PURSUANT HERETO SHALL BE DEEMED TO HAVE

 

 

4

--------------------------------------------------------------------------------


 


BEEN MADE AND TO BE PERFORMABLE IN AND SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF ILLINOIS.


6.10.       FINAL AGREEMENT.  THE LOAN DOCUMENTS, AS AMENDED HEREBY, REPRESENT
THE ENTIRE EXPRESSION OF THE PARTIES WITH RESPECT TO THE SUBJECT MATTER HEREOF
ON THE DATE THIS THIRD AMENDMENT IS EXECUTED.  THE LOAN DOCUMENTS, AS AMENDED
HEREBY, MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR
SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES.  THERE ARE NO UNWRITTEN AGREEMENTS
BETWEEN THE PARTIES.  NO MODIFICATION, RESCISSION, WAIVER, RELEASE OR AMENDMENT
OF ANY PROVISION OF THIS THIRD AMENDMENT SHALL BE MADE, EXCEPT BY A WRITTEN
AGREEMENT SIGNED BY BORROWER, LENDERS AND AGENT.

 

[The Remainder of this Page Intentionally Left Blank]

 

 

5

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Third Amendment to Loan and Security Agreement has been
duly executed as of the date first written above.

 

 

 

BANCTEC, INC.,

 

 

 

as Borrower

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Brian R. Stone

 

 

 

Name:

Brian R. Stone

 

 

 

Title:

Chief Financial Officer

HELLER FINANCIAL, INC.,

 

 

 

as Agent and as a Lender

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Linda Tuttle

 

 

 

Name:

Linda Tuttle

 

 

 

Title:

Senior Vice President

 

 

 

 

 

6

--------------------------------------------------------------------------------